 1   Grant L. Cartwright, Esq. (AZ Bar No. 030780)
     Andrew A. Harnisch, Esq. (AZ Bar No. 024957)
 2   MAY, POTENZA, BARAN & GILLESPIE, P.C.
     201 N. Central Avenue, Suite 2200
 3   Phoenix, AZ 85004-0608
     Telephone: (602) 252-1900
 4   Facsimile: (602) 252-1114
     E-mail:      gcartwright@maypotenza.com
 5                aharnisch@maypotenza.com
     Counsel for Debtor
 6
 7                           UNITED STATES BANKRUPTCY COURT

 8                                     DISTRICT OF ARIZONA

 9   In re:                                             Chapter 11 Proceeding

10   ARCTIC CATERING, INC.                              Case No. 2:18-bk-13118-EPB
11                                 Debtor.
                                                        LIMITED OBJECTION TO
12                                                      APPLICATION OF GORDON FOOD
                                                        SERVICE INC. FOR ALLOWANCE
13                                                      AND PAYMENT OF
14                                                      ADMINISTRATIVE CLAIM UNDER
                                                        11 U.S.C. § 503(b)(9)
15
                                                        Hearing Date: Tuesday, March 12,
16
                                                        2019
17                                                      Hearing Time: 10:00 a.m.
                                                        Place: U.S. Bankruptcy Court
18                                                      Courtroom 703
19                                                      230 N. 1st Avenue
                                                        Phoenix, AZ 85003
20
              Arctic Catering, Inc. (the “Debtor”) hereby submits its limited objection to the
21
     Application of Gordon Food Service Inc. for Allowance and Payment of Administrative
22
     Claim Under 11 U.S.C. § 503(b)(9) (the “Application”) [DE 134].
23
              The Debtor doesn’t dispute that Gordon Food Service, Inc. (“Gordon Food”) is
24
     entitled to an allowed administrative expense claim under Section 1 503(b)(9) for goods
25
     delivered within 20 days prior to the Petition Date (the “503(b)(9) Claim”). For the
26
     avoidance of doubt, however, Debtor disputes any claim that Gordon Food is entitled to
27
28   1
              As used herein, “Section” refers to a section of chapter 11 of title 11 of the United
              States Code, 11 U.S.C. §§ 101-1532 et seq. (the “Bankruptcy Code”).
 Case 2:18-bk-13118-EPB         Doc 150 Filed 03/04/19 Entered 03/04/19 17:06:17          Desc
                                 Main Document    Page 1 of 5
 1   payment of its claim at the time of allowance by this Court, or that Gordon Food is entitled
 2   to interest on its claim as requested in the Application.
 3          The Debtor’s position is supported by the specific sections of the Bankruptcy Code
 4   and the case law cited below.
 5          Section 503(b)(9) provides for an administrative-priority expense for goods
 6   delivered within twenty days of the petition date. However, there is no temporal limitation
 7   on the payment of such claim(s) in a Chapter 11 case so long as the Debtor pays all such
 8   claims on or before the effective date of a confirmed plan of reorganization. See 11 U.S.C.
 9   § 1129(a)(9).
10          The contrast between Section 503(b)(9) and Section 365(d)(3) further illustrates
11   that the Bankruptcy Code imposes no requirement on the timing of a debtor’s payment of
12   an allowed Section 503(b)(9) claim. Section 365(d)(3) requires debtors, among other
13   things, to “timely” pay rent under unexpired non-residential real property leases. 11 U.S.C.
14   § 365(d)(3). Nevertheless, despite the Bankruptcy Code’s explicit requirement to timely
15   pay rent under a lease, Courts have exercised their discretion to permit debtors to pay rent
16   later in the case. See In re Orient River Invs., Inc., 112 B.R. 126, 133 (Bankr. E.D. Pa.
17   1990) (denying landlord’s request for immediate payment of rent, irrespective of Section
18   365(d)(3)).
19          Unlike the special protections landlords receive in Section 365(d)(3), Congress
20   chose not to similarly enhance the rights of Section 503(b)(9) claimants. Put differently, if
21   Congress had intended to include a temporal requirement on payments to Section
22   503(b)(9) claimants, it would have.
23          Moreover, if Courts have exercised their discretion to deny landlords’ requests for
24   immediate payment of Section 365(d)(3) claims – even when faced with a statutory timing
25   requirement – this Court should deny any request to direct the Debtor to pay 503(b)(9)
26   claims at any time before confirmation of a plan of reorganization.
27          Courts from jurisdictions around the country have held claimants with Section
28   503(b)(9) claims aren’t entitled to immediate payment of their claims. See, e.g., In re Arts
 Case 2:18-bk-13118-EPB       Doc 150 Filed 03/04/19 Entered 03/04/19 17:06:17           Desc
                               Main Document    Page
                                                  2 2 of 5
 1   Dairy, LLC, 414 B.R. 219, 222 (Bankr. N.D. Ohio 2009) (sustaining objection of secured
 2   creditor on the request of a trade creditor to immediate payment of Section 503(b)(9)
 3   claim); In re Bookbinders’ Rests., Inc., No. 06-12302ELF, 2006 WL 3858020, at *3-5
 4   (Bankr. E.D. Pa. Dec. 28, 2006) (denying request for immediate payment of allowed
 5   Section 503(b)(9) claim and overruling argument that claimant had right to be paid at same
 6   time as post-petition creditors being paid in the ordinary course under Section 363(c)(1));
 7   In re Global Home Prods., LLC, No. 06-10340 (KG), 2006 WL 3791955, at *5 (Bankr. D.
 8   Del. Dec. 21, 2006) (weighing various factors and denying request for immediate
 9   payment).
10          In addition to its claim for good delivered within twenty days of the petition date,
11   the Application also requests “appropriate interest” on its claim. Gordon Food does not
12   cite to any authority for its claim to interest, and the Bankruptcy Code provides for no
13   such relief. Therefore, the Court should also deny Gordon Food’s request for accrued
14   and/or accruing interest on its claim.
15          WHEREFORE, the Debtor respectfully requests that this Court (1) grant Gordon
16   Food an administrative expense claim in the amount of $18,986.14 pursuant to Section
17   503(b)(9), (2) deny Gordon Foods’s request for interest, and (3) if requested by Gordon
18   Food, deny any request for immediate payment of the allowed 503(b)(9) Claim.
19          RESPECTFULLY SUBMITTED March 4th, 2019.
20                                            MAY, POTENZA, BARAN & GILLESPIE,
21                                            P.C.

22
                                              By s/ Andrew A. Harnisch
23                                                   Grant L. Cartwright
                                                     Andrew A. Harnisch
24                                                   Counsel for Debtor
25
26
27
28
 Case 2:18-bk-13118-EPB       Doc 150 Filed 03/04/19 Entered 03/04/19 17:06:17         Desc
                               Main Document    Page
                                                  3 3 of 5
 1   COPY of the foregoing mailed or emailed*
     on March 4th, 2019, to:
 2
     Carolyn J. Johnsen*
 3   DICKINSON WRIGHT PLLC
 4   1850 N. Central Avenue, Suite 1400
     Phoenix, AZ 85004
 5   cjjohnsen@dickinsonwright.com
     Attorneys for Liquid Capital Exchange, Inc.
 6
 7   Michael R. King*
     Kevin J. Blakley*
 8   Gammage & Burnham P.L.C.
 9   Two North Central Avenue, 15th Floor
     Phoenix, Arizona 85004
10   mking@gblaw.com
     kblakley@gblaw.com
11
     Attorneys for Food Services of America, Inc.
12
     Larry Watson*
13   Office of the U.S. Trustee
14   230 North First Avenue, Suite 204
     Phoenix, Arizona 85003
15   Larry.Watson@usdoj.gov
16
     Steven N. Berger*
17   ENGELMAN BERGER, P.C.
     3636 North Central Avenue, Suite 700
18   Phoenix, Arizona 85012
19   snb@eblawyers.com
     Attorneys for Equity Holders
20
     Scott P. Vaughn*
21
     McGuire Woods LLP
22   201 N. Tryon Street, Suite 3000
     Charlotte, NC 28202
23   svaughn@mcguirewoods.com
24
     Carl Doré, Jr.*
25   Doré Law Group, P.C.
     17171 Park Row, Suite 160
26   Houston, Texas 77084
27   carl@dorelawgroup.net
     Attorneys for Stallion Rockies, Ltd.
28
 Case 2:18-bk-13118-EPB      Doc 150 Filed 03/04/19 Entered 03/04/19 17:06:17   Desc
                              Main Document    Page
                                                 4 4 of 5
 1
     Jody Corrales*
 2   DeConcini McDonald Yetwin & Lacy, P.C.
     2525 E. Broadway Blvd., Ste. 200
 3   Tucson, AZ 85716
 4   jcorrales@dmyl.com
     Attorneys for PJK Food Service LLC
 5   d/b/a Keany Produce & Gourment
 6   Steven D. Jerome*
 7   Emily Gildar Wagner*
     Snell &Wilmer, LLP
 8   One Arizona Center
 9   400 E. Van Buren St., Ste. 1900
     Phoenix, AZ 85004-2202
10   sjerome@swlaw.com
     ewagner@swlaw.com
11   Attorneys for Triple B Corporation
12   d/b/a Charlie’s Produce

13   Jason M. Torf
14   John C. Cannizzaro
     ICE MILLER LLP
15   200 West Madison Street
     Suite 3500
16   Chicago, IL 60606-3417
17   Jason.Torf@icemiller.com
     Counsel for Gordon Food Service Inc.
18
     By: /s/Elizabeth Luna
19
20
21
22
23
24
25
26
27
                                              5
28
Case 2:18-bk-13118-EPB       Doc 150 Filed 03/04/19 Entered 03/04/19 17:06:17   Desc
                              Main Document    Page 5 of 5
